Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on June 14, 2021 have been considered by the examiner (see attached PTO-1449 form).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Scoglio (U.S. Pub. No. 2015/0170245) in view of Chang et al. (U.S. Pub. No. 2014/0105570).

Regarding claim 16 Scoglio discloses a display device comprising (fig. 2A (client device, 44)): 
a display configured to display content (see fig. 2A, paragraph 0068); and 
a controller (fig. 1; inspector application, 52) configured to:
capture an image of the displayed content (see paragraph 0069; at block 502, the client device 44 captures a portion of a media content instance 12), 
transmit data of the captured image to an external server (see paragraph 0069; at block 504, the client device 44 provides the captured portion of the media content instance 12 to the inspector server 26),
receive content information of the content corresponding to the captured image from the external server (see paragraph 0071; at block 508, the client device 44 receives one or more representative images 30 and item information from the inspector server 26),
acquire a presence or absence of shopping information related to the displayed content based on the received content information and the playback time point of the content (see paragraph 0072, fig. 2B, fig. 5 (510); The overlay 62 may be superimposed over or otherwise visible over the representative image 30 of the media content instance 12, and may include one or more interactive image tags 60, such that each interactive image tag 60 is located at a position in the image 30 corresponding to a displayed product that may be available for purchase from the vendors 24 (e.g., wardrobe items, furnishings, beverages, etc.) and

However, Scoglio is silent as to acquiring playback time point of the content.
Chang et al. discloses acquiring playback time point of the content (see paragraph 0011; time information corresponding to playback scenes of the media data).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Scoglio with the teachings of Chang et al., the motivation being to perform a location click on the time axis (see Chang et al. [0006]). 

Regarding claim 22, Scoglio and Chang et al. discloses everything claimed as applied above (see claim 16).  Scoglio discloses wherein the controller is further configured to: display a shopping icon on the display indicating the shopping information is present for the displayed content (see paragraph 0038 and fig. 2B (60); interactive image tags 60 or paragraphs 0008, 0050; shopping cart feature).  

Regarding claim 23, Scoglio and Chang et al. discloses everything claimed as applied above (see claim 22).  Scoglio discloses wherein the controller is further configured to: in response to the shopping information being absent, capture an additional image of the displayed content and re-acquire shopping information using 

Regarding claim 24, Scoglio and Chang et al. discloses everything claimed as applied above (see claim 22).  Scoglio discloses wherein the controller is further configured to: display a banner on the display (see paragraph 0013), and 
displayed the shopping icon on the displayed banner (see paragraph 0038 and fig. 2B).  

Regarding claim 25, Scoglio and Chang et al. discloses everything claimed as applied above (see claim 24).  Scoglio discloses wherein the controller is further configured to display the captured image on the banner (see paragraph 0013).  


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Scoglio and Chang et al. as applied to claim 16 above, and further in view of Neumeier et al. (U.S. Pub. No. 2019/0179851).

Regarding claim 17, Scoglio and Chang et al. discloses everything claimed as applied above (see claim 16).  Scoglio discloses transmit the data of the captured image to at least one of an Automatic Content Recognition (ACR) server or Electronic Program Guide (EPG) server to acquire the content information (see paragraphs 0030, 0060).

However, Scoglio and Chang et al. are silent as to calculate a hash value of the captured image and transmit the calculated hash value to a metadata server having a hash database.
Neumeier et al. discloses calculate a hash value of the captured image and transmit the calculated hash value to a metadata server having a hash database (see paragraph 0023).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Scoglio and Chang et al. with the teachings of Neumeier et al., the motivation being to provide a more reliable and flexible method of retrieving data. 


Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Scoglio and Chang et al. as applied to claim 22 above, and further in view of Matey (U.S. Pub. No. 2002/0057380).

Regarding claim 26, Scoglio and Chang et al. discloses everything claimed as applied above (see claim 22).  Scoglio discloses displaying shopping icon (see paragraphs 0008, 0050; shopping cart feature).  However, Scoglio and Chang et al. are silent as to displaying icon when a channel switch command is received.

It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Scoglio and Chang et al. with the teachings of Matey, the motivation being to user interface to provide aid selection of data. 

Regarding claim 27, Scoglio, Chang et al. and Matey discloses everything claimed as applied above (see claim 26).  However, Scoglio, Chang et al. and Matey discloses wherein the controller is further configured to acquire the content information and the playback time point when a set time has elapsed after a channel has been switched according to the channel switch command.  
Matey discloses wherein the controller is further configured to acquire the content information and the playback time point when a set time has elapsed after a channel has been switched according to the channel switch command (see paragraphs 0033, 0035, 0038).  

Regarding claim 28, Scoglio, Chang et al. and Matey discloses everything claimed as applied above (see claim 27).  Scoglio discloses wherein the controller is further configured to display the shopping icon when there is the presence of the shopping information related to the content as a result of the acquisition of the content information (see paragraphs 0047, 0050, 0051).  Chang discloses displaying the playback time point (see paragraph 0011).  

Regarding claim 29, Scoglio and Chang et al. discloses everything claimed as applied above (see claim 22).  However, Scoglio and Chang et al. are silent as to wherein the controller is further configured to: detect whether the content is changed, and display the shopping icon when the content is changed.  
Matey discloses wherein the controller is further configured to: detect whether the content is changed (see paragraph 0014), and 
display the shopping icon when the content is changed (see paragraph 0014).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Scoglio and Chang et al. with the teachings of Matey, the motivation being to user interface to provide aid selection of data. 

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Scoglio and Chang et al. as applied to claim 16 above, and further in view of Ohkura et al. (U.S. Patent No. 6,347,400).

Regarding claim 30, Scoglio and Chang et al. discloses everything claimed as applied above (see claim 22).  However, Scoglio and Chang et al. are silent as to wherein the controller is further configured to display the shopping icon when an EPG is displayed on the display.  

It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Scoglio and Chang et al. with the teachings of Ohkura et al., the motivation being allowing a user to purchase item. 

Regarding claim 31, Scoglio and Chang et al. discloses everything claimed as applied above (see claim 22).  However, Scoglio and Chang et al. are silent as to wherein the controller is further configured to display the shopping icon with respect to a program of which shopping information is present among programs included in the EPG.   
Ohkura et al. discloses wherein the controller is further configured to display the shopping icon with respect to a program of which shopping information is present among programs included in the EPG (see col. 13, lines 36-47 and fig. 8).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Scoglio and Chang et al. with the teachings of Ohkura et al., the motivation being allowing a user to purchase item. 

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Scoglio, Chang et al. and Neumeier et al. as applied to claim 17 above, and further in view of Gabarron (U.S. Pub. No. 2019/0019522).
claim 18, Scoglio, Chang et al. and Neumeier et al. discloses everything claimed as applied above (see claim 17).  However, Scoglio, Chang et al. and Neumeier et al. are silent as to wherein the playback time point of the content is determined by searching for the calculated hash value in the hash database of the metadata server.
Gabarron discloses wherein the playback time point of the content is determined by searching for the calculated hash value in the hash database of the metadata server (see paragraph 0045).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Scoglio, Chang et al. and Neumeier et al. with the teachings of Gabarron, the motivation being to identify video files.

Regarding claim 19, Scoglio, Chang et al. and Neumeier et al. discloses everything claimed as applied above (see claim 17).  However, Scoglio, Chang et al. and Neumeier et al. are silent as to wherein the playback time point of the content is determined by searching for the calculated hash value in a content range defined by the content information from the at least one of the ACR server and the EPG server.  
Gabarron discloses wherein the playback time point of the content is determined by searching for the calculated hash value in a content range defined by the content information from the at least one of the ACR server and the EPG server (see paragraphs 0045-0046).  
 It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Scoglio, Chang et al. and Neumeier et al. 

Regarding claim 20, Scoglio, Chang et al., Neumeier et al. and Gabarron discloses everything claimed as applied above (see claim 19).  Gabarron discloses
wherein the content range is reduced using the content information from the at least one of the ACR server and the EPG server (see paragraphs 0045-0046).  

Regarding claim 21, Scoglio, Chang et al., Neumeier et al. and Gabarron discloses everything claimed as applied above (see claim 20).  Scoglio discloses wherein the content information comprises a program ID of the content (see paragraph 0027).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        January 28, 2022.